Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 1 of 17


       .
  i            Mediatrix Capital Inc

                              Managed Account Asset Allocation

  The undersigned accountholder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocat e the
  Customer's Funds by percentage, to any one of, or combination of any of the three algorithmic system s as
  fo llows*:

                                  '50
  4 Pair Currency System:          - -%      Or$


  Gold Syst em:                    SD % Or$


  Silver System :                  _Q_% Or$

  *M inimum deposit to any system is $10,000.00, at the lowest percentage allocation requested.

  ACKNOWLEDGED BY:




  PRIMARY ACCOUNT HOLDER OR A UTHORIZED SIGNER NAME                                   TIT LE (BUS ACNTS)



                                                                                       re..\ c3,-20 \lo
  PRIMARY ACCOUNT HOLDER OR AUTH ORIZED SIGNER / SIGNATURE                             DATE




  SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER NAME (IF APPLICABLE)                  TITLE (BUS. ACNTS)




  SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER SIGNATURE                              DATE
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 2 of 17

 j




~     Mediatrix Capital Inc



      Managed Accou nt Asset Allocation

      The und ersig ned accou nt holde r(s) ("t he Customer") hereby directs M ed1a tr ix Capi tal In c., to allocate the
      Customer's Funds by perce ntage, to any one of, o r combi nat io n of either algorithmic systems as follows'·

      30 Pair Currency System :                                  %         O r$
                                                     100
      Precious M etals and Currency System:                      %         Or$


       *Minimum deposit to any system is $50,000.00, at the lowest percentage allocation r0q uested




      Acknowledged By:
       ACORN TRUST , BRI AN SLY TRUS TE E                                                  TRUSTEE

                                                                                           ['itlc (13us Acnts)

                                                                                           9/2 2/ 17

                                                                                           Date




      Seconda ry Account Ho lde r or A thorized Signer Name (If Applicab le)               1irle (Bus Acnts)



      Secondary Account Ho lde r or Authorized Signer Signature                            Date




                                                                                                                            1.1.2017
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 3 of 17




t    Mediatrix Capital Inc


     Managed Account Asset Allocation
     The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate the
     Customer's Funds by percentage, to any one of, or combin ation of either algorithmic systems as follows*:

                                                 / {)t)
      30 Pair Currency System:                             %        Or$
                                                   1)               Or$ _ _ _ _ _ __
      Precious Metals and Currency System:                 %


      *Minimum deposit to any system is $50,000.00, at the lowest percentage allocation requested.




      Acknowledged By:
          $f1.EN'Vo,J g_EPrY
      Primary Account Holder or Authorized Signer Name                            Title (Bus Acnts)



      Pe:::, H!,:I"hod,ed                    Sigoec/Sigmrtoce
                                                                                     14
                                                                                  Date
                                                                                           MA'flc.- H 7...o 11-




      Secondary Account Holder or Authorized Signer Name (If Applicable)          Title (Bus. Acnts)



      Secondary Account Holder or Authorized Signer Signature                      Date




                                                                                                                  1.1.2017
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 4 of 17




•
~      Mediatrix Capital Inc


       Managed Account Asset Allocation

       The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate the
       Customer's Funds by percentage, to any one of, or combination of either algorithmic systems as follows•

       30 Pair Currency System:                                       Or$

       Precious Metals and Currency System·                           Or$     -


       'Minimum deposit to any system 1s $10,000 00, at the lowest percentage allocation requested




       Acknowledged By
             () ~JI. i)      -;:r STl I\,
                                  V


       Primary Account Holder or Authorized Signer Name                             Title (Bus Acnts)

                                                                                                  < Jt 1 [ 1b
       Primary Account Holder or Authorized S1gner/S1gnature                        Date




       Secondary Account Holder or Authorized Signer Name (If Applicable)           Title (Bus. Acnts)


       Secondary Account Holder or Authorized Signer Signature                      Date
  Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 5 of 17
Mediatrix Account Asset Allocation




           myoung@mediatrixcaP-ital .com
           www.mediatrixcapital.com




            •Qtp Mediatrix, Capital Inc.
           In no event should the content of this material be construed as an advertisement, express or an implied promise, guarantee or Implication by
           or from Mediatrix Capital Inc. (MC) or any of its partner or subsidiary companies. This Is not an attempt to sell or solicit any security and
           should not be taken as such. The content of this emall ls for informational purposes only. Potential Accredited Investors are advised to
                                                                                        a
           carefully read the Disclosure Documents to determine whether managed investment In MC is consistent with their financial situations and
           investment objectives. Past results are no guarantee of future performance. MC Is a Belize Registered Corporation, with corporate offices in
           the Bahamas. MC, does not operate within the United States of America.



                    1rg: 1
             MC Limited Power of
                Attomey.pdf




             t           Mediatr.ix Capital Inc


                         Managed Account Asset Allocation
                         1"' un o ~, gnrtd :i.c ~ .. t ,..-old rlsJ r the u~ torT · 1r. • by direc t~ Mcd-43'tnJ{ ~p lt;)l ln c . » ~ I c,1tc !ha
                         Cus.t mer' fund:; by p«! rcent.>gc to .lny one: f. or c~rr.ban:it1C'!'\ of c:- thcr ~lgc:,nthm1c !.)'St "T1S ,1~ bllow~!

                                                                                                 o, s
                                                                                                 O rS




                         Acknowledged By:
                             ~         a~A,-./v..e,..,- ~1::a,fJ/t,,--~ _
                                                                                                                 T,tlo (Bus Acntsl

                                                                                                                  11~.5//G,
                                                                                                                 o ~tc-




                                                                                                                 T~I (Bu, Acnt•f




                                                                                                                                                           Page 1 of 2
  Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 6 of 17
Mediatrix Account Asset Allocation




                                                                            Page 2 of 2
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 7 of 17



t   Mediatrix Capital Inc



    Managed Account Asset Allocation
    The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., t o allocate the
    Customer's Funds by percentage, to any one of, o r combination of either algorithmic systems as follows*:

    30 Pair Currency System:                    50        %         Or$      %Co)        tJ7J7}
    Precious Metals and Currency System:        50        %         Or$     t    ~ (J ) o1J7v

    * Minimum deposit to any system is $10,000.00, at the lowest percentage allocatio n requested.




    Acknowledged By:

           /!l!ar f-!
                                                                                  Title (Bus Acnts)



                                                                                  Date




    Secondary Account Holder or Authorized Signer Name (If Applicable)            Title (Bus. Acnts)



     Secondary Account Holder or Authorized Signer Signature                      Date
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 8 of 17


   t           Mediatrix Capital Inc

                              Managed Account Asset Allocation
                                                                                             •
  The undersigned accountholder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate the
  Customer's Funds by percentage, to any one of, or combination of any of the three algorithmic systems as
  follows* :

  4 Pair Currency System:          0__%     Or$. _ _ __


  Gold System:                    5Jd_% Or$_ __
  Silver System :                  _ _%      Or$ _ _ __



  *Minimum deposit to any system is $10,000.00, at the lowest percentage allocation requested.

  ACKNOWLEDGED BY:




                     HOLDER OR AUTHORIZED SIGNER NAME




   PRIMARY ACCOUNT HOLDER OR AUTHORIZED SIGNER/ SIGNATURE                             DATE




   SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER NAME (IF APPLICABLE)                 TITLE (BUS. ACNTS)




   SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER SIGNATURE                            DATE




                                                                                             •
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 9 of 17


       .
  i            Mediatrix Capital Inc

                              Managed Account Asset Allocation

  The undersigned accountholder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocat e the
  Customer's Funds by percentage, to any one of, or combination of any of the three algorithmic system s as
  fo llows*:

                                  '50
  4 Pair Currency System:          - -%      Or$


  Gold Syst em:                    SD % Or$


  Silver System :                  _Q_% Or$

  *M inimum deposit to any system is $10,000.00, at the lowest percentage allocation requested.

  ACKNOWLEDGED BY:




  PRIMARY ACCOUNT HOLDER OR A UTHORIZED SIGNER NAME                                   TIT LE (BUS ACNTS)



                                                                                       re..\ c3,-20 \lo
  PRIMARY ACCOUNT HOLDER OR AUTH ORIZED SIGNER / SIGNATURE                             DATE




  SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER NAME (IF APPLICABLE)                  TITLE (BUS. ACNTS)




  SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER SIGNATURE                              DATE
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 10 of 17

  j




~      Mediatrix Capital Inc



       Managed Accou nt Asset Allocation

       The und ersig ned accou nt holde r(s) ("t he Customer") hereby directs M ed1a tr ix Capi tal In c., to allocate the
       Customer's Funds by perce ntage, to any one of, o r combi nat io n of either algorithmic systems as follows'·

       30 Pair Currency System :                                  %         O r$
                                                      100
       Precious M etals and Currency System:                      %         Or$


       *Minimum deposit to any system is $50,000.00, at the lowest percentage allocation r0q uested




       Acknowledged By:
       ACORN TRUST , BRI AN SLY TRUS TE E                                                   TRUSTEE

                                                                                            ['itlc (13us Acnts)

                                                                                            9/2 2/ 17

                                                                                            Date




       Seconda ry Account Ho lde r or A thorized Signer Name (If Applicab le)               1irle (Bus Acnts)



       Secondary Account Ho lde r or Authorized Signer Signature                            Date




                                                                                                                             1.1.2017
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 11 of 17




t     Mediatrix Capital Inc


      Managed Account Asset Allocation
      The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate the
      Customer's Funds by percentage, to any one of, or combin ation of either algorithmic systems as follows*:

                                                 / {)t)
      30 Pair Currency System:                              %        Or$
                                                   1)                Or$ _ _ _ _ _ __
      Precious Metals and Currency System:                  %


      *Minimum deposit to any system is $50,000.00, at the lowest percentage allocation requested.




      Acknowledged By:
           $f1.EN'Vo,J g_EPrY
      Primary Account Holder or Authorized Signer Name                             Title (Bus Acnts)



      Pe:::, H!,:I"hod,ed                    Sigoec/Sigmrtoce
                                                                                      14
                                                                                   Date
                                                                                            MA'flc.- H 7...o 11-




      Secondary Account Holder or Authorized Signer Name (If Applicable)           Title (Bus. Acnts)



      Secondary Account Holder or Authorized Signer Signature                       Date




                                                                                                                   1.1.2017
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 12 of 17




•
~      Mediatrix Capital Inc


       Managed Account Asset Allocation

       The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate the
       Customer's Funds by percentage, to any one of, or combination of either algorithmic systems as follows•

       30 Pair Currency System:                                       Or$

       Precious Metals and Currency System·                           Or$     -


       'Minimum deposit to any system 1s $10,000 00, at the lowest percentage allocation requested




       Acknowledged By
             () ~JI. i)      -;:r STl I\,
                                  V


       Primary Account Holder or Authorized Signer Name                             Title (Bus Acnts)

                                                                                                  < Jt 1 [ 1b
       Primary Account Holder or Authorized S1gner/S1gnature                        Date




       Secondary Account Holder or Authorized Signer Name (If Applicable)           Title (Bus. Acnts)


       Secondary Account Holder or Authorized Signer Signature                      Date
  Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 13 of 17
Mediatrix Account Asset Allocation




           myoung@mediatrixcaP-ital .com
           www.mediatrixcapital.com




            •Qtp Mediatrix, Capital Inc.
           In no event should the content of this material be construed as an advertisement, express or an implied promise, guarantee or Implication by
           or from Mediatrix Capital Inc. (MC) or any of its partner or subsidiary companies. This Is not an attempt to sell or solicit any security and
           should not be taken as such. The content of this emall ls for informational purposes only. Potential Accredited Investors are advised to
                                                                                        a
           carefully read the Disclosure Documents to determine whether managed investment In MC is consistent with their financial situations and
           investment objectives. Past results are no guarantee of future performance. MC Is a Belize Registered Corporation, with corporate offices in
           the Bahamas. MC, does not operate within the United States of America.



                    1rg: 1
             MC Limited Power of
                Attomey.pdf




             t           Mediatr.ix Capital Inc


                         Managed Account Asset Allocation
                         1"' un o ~, gnrtd :i.c ~ .. t ,..-old rlsJ r the u~ torT · 1r. • by direc t~ Mcd-43'tnJ{ ~p lt;)l ln c . » ~ I c,1tc !ha
                         Cus.t mer' fund:; by p«! rcent.>gc to .lny one: f. or c~rr.ban:it1C'!'\ of c:- thcr ~lgc:,nthm1c !.)'St "T1S ,1~ bllow~!

                                                                                                 o, s
                                                                                                 O rS




                         Acknowledged By:
                             ~         a~A,-./v..e,..,- ~1::a,fJ/t,,--~ _
                                                                                                                 T,tlo (Bus Acntsl

                                                                                                                  11~.5//G,
                                                                                                                 o ~tc-




                                                                                                                 T~I (Bu, Acnt•f




                                                                                                                                                           Page 1 of 2
  Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 14 of 17
Mediatrix Account Asset Allocation




                                                                             Page 2 of 2
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 15 of 17



t    Mediatrix Capital Inc



     Managed Account Asset Allocation
     The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., t o allocate the
     Customer's Funds by percentage, to any one of, o r combination of either algorithmic systems as follows*:

     30 Pair Currency System:                    50        %         Or$      %Co)        tJ7J7}
     Precious Metals and Currency System:        50        %         Or$     t    ~ (J ) o1J7v

     * Minimum deposit to any system is $10,000.00, at the lowest percentage allocatio n requested.




     Acknowledged By:

            /!l!ar f-!
                                                                                   Title (Bus Acnts)



                                                                                   Date




     Secondary Account Holder or Authorized Signer Name (If Applicable)            Title (Bus. Acnts)



     Secondary Account Holder or Authorized Signer Signature                       Date
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 16 of 17


   t            Mediatrix Capital Inc

                               Managed Account Asset Allocation
                                                                                              •
   The undersigned accountholder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate the
   Customer's Funds by percentage, to any one of, or combination of any of the three algorithmic systems as
   follows* :

   4 Pair Currency System:          0__%     Or$. _ _ __


   Gold System:                    5Jd_% Or$_ __
   Silver System :                  _ _%      Or$ _ _ __



   *Minimum deposit to any system is $10,000.00, at the lowest percentage allocation requested.

   ACKNOWLEDGED BY:




                      HOLDER OR AUTHORIZED SIGNER NAME




   PRIMARY ACCOUNT HOLDER OR AUTHORIZED SIGNER/ SIGNATURE                              DATE




   SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER NAME (IF APPLICABLE)                  TITLE (BUS. ACNTS)




   SECONDARY ACCOUNT HOLDER OR AUTHORIZED SIGNER SIGNATURE                             DATE




                                                                                              •
Case 1:19-cv-02594-RM-SKC Document 86-3 Filed 12/18/19 USDC Colorado Page 17 of 17




t       Mediatrix Capital Inc
                                                                                 - ----------------
        Managed Account Asset Allocation
        The undersigned account holder(s) ("the Customer") hereby directs Mediatrix Capital Inc., to allocate t he
        Customer's Funds by percentage, to any one of, or combination of either algorithmic systems as follows•:

        30 Pair Currency System:                              %         Or$

        Precious Metals and Currency System:                  %         Or$


        ~Minimum deposit to any system is $10,000.00, at the lowest percentage allocation requested.




        Acknowledged By:
                              ?Im·      Cor-ne-lf
        Primary Account Holder or Authorized Signer Name                              Title (Bus Acnts)

                           --~-,
        Primary Account Holder or Authorized Signer/Signature                         Date




        Secondary Account Holder or Authorized Signer Name (If Applicable)            Title (Bus. Acnts)



        Secondary Account Holder or Authorized Signer Signature                       Date
